824 F.2d 977
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.James C. CAIN, Jr., Petitioner,v.MERIT SYSTEMS PROTECTION BOARD, Respondent.
Appeal No. 87-3051.
United States Court of Appeals, Federal Circuit.
April 16, 1987.

Before FRIEDMAN, NEWMAN and ARCHER, Circuit Judges.
PER CURIAM.


1
The decision of the Merit Systems Protection Board (Board), dismissing as untimely the petitioner's appeal challenging his removal by the Department of the Air Force, is affirmed on the basis of the opinion of the presiding official of the Board and the order of the Board denying the petition for review of the presiding official's decision.